DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170049651 A1 to Lim in view of US 20080034502 A1 to Copeland.
	Re Claim 1, Lim teaches:
	A positioning frame for supporting a patient during surgery including an adjustable pelvic support (at least [Abstract]), the positioning frame comprising: 
a first vertical support portion and a second vertical support portion (at least Fig. 6 and [0110] “vertical support post 612” on either side.); 
a main beam having a first end, a second end, and a length extending between the first and second end, the main beam including a first portion at the first end supported relative to the first vertical support portion, a second portion at the second end supported relative the second vertical support portion, and an elongated portion extending between the first portion and the second portion of the main beam (at least Fig. 6 and [0115] “The forward portion 640 includes a first portion 650, a second portion 652, a third portion 654, and a fourth portion 656. The first portion 650 extends transversely to the axis of rotation of the offset main beam 600, and the second and fourth portions 652 and 656 are , and 
an adjustable pelvic support (at least Fig. 1D and [0094] “the lateral hip support mechanism 252”.) including a first arm portion (at least Fig. 1D and [0096] “a base portion 322”.), a second arm portion (at least Fig. 3A and [0096] “an extension portion 324”.), and a head portion (at least Fig. 1D and [0096] “a hip-contacting portion 326”.), the first arm portion including a first end portion and a second end portion, the second arm portion including a first end portion and a second end portion (at least Fig. 1D and Fig. 3A. It is obvious that the rectangular arm portions 322 and 324 have first and second, and first and second, end portions, respectively, because they are coupled with each other, the surgical frame, and the head portion), the head portion including a pad portion for contacting a portion of the pelvic area of the patient (at least [0108] “Reusable soft pads can be used on the load-bearing areas of the various support components”.), 
Lim does not explicitly teach:
a tilt positioner,
the first end portion of the first arm portion being pivotally attached relative to the elongated portion of the main beam, the first end portion of the second arm portion being pivotally attached relative to the second end portion of the first arm portion, the head portion comprising a bracket portion being pivotally attached relative to the second end portion of the second arm portion, 
the first arm portion being moveable between a first rotational position and a second rotational position relative to the elongated portion of the main beam, and the second arm portion being moveable between a first rotational position and a second rotational position relative to the first arm portion to facilitate positioning and repositioning of the pad portion of head portion to contact the portion of the pelvic area of the patient, 
the tilt positioner connecting the main beam to the first arm portion, the tilt positioner being attached to the elongated portion of the main beam, the first arm portion being pivotally attached to the tilt positioner to facilitate movement between the first rotational position and the second rotational position thereof, the tilt positioner being configured to tilt the first arm portion between a first tilt position and a second tilt position relative to the main beam.
However, Copeland teaches:
a tilt positioner (it is noted that “tilt positioner” is interpreted according to [0144] of Applicant’s Specification, which is identified as element 560 in Figs. 38-40.),
the first end portion of the first arm portion being pivotally attached relative to the elongated portion of the main beam, the first end portion of the second arm portion being pivotally attached relative to the second end portion of the first arm portion (at least Fig. 3 element 32 and [0028] “Upper arm 32 has a ring 34 at its lower end and a ring 36 at its upper end”.), the head portion comprising a bracket portion being pivotally attached relative to the second end portion of the second arm portion (at least Fig. 3 element 38 and [0029] “Pad Plate 38” and “the plate can be rotated”.), 
the first arm portion being moveable between a first rotational position and a second rotational position relative to the elongated portion of the main beam, and the second arm portion being moveable between a first rotational position and a second rotational position relative to the first arm portion to facilitate positioning and repositioning of the pad portion of head portion to contact the portion of the pelvic area of the patient (at least Figs. 1-2 and [0016] “As the aim of the apparatus is to move the pads across the table to where they are required and then to reverse them and park them clear of the table, persons skilled in the art will appreciate there are other geometries which will achieve the same purpose and we regard these as equivalents. For example, the pad may be supported by multiple criss-cross expanding links which keep the path of the pad parallel to the table top and allow it to rise and fall”.), 
the tilt positioner connecting the main beam to the first arm portion, the tilt positioner being attached to the elongated portion of the main beam (at least Fig. 7), the first arm portion being pivotally attached to the tilt positioner to facilitate movement between the first rotational position and the second rotational position thereof, the tilt positioner being configured to tilt the first arm portion between a first tilt position and a second tilt position relative to the main beam (at least Fig. 7 and [0035] “tilt in two directions at right angles while still allowing rotation toward and away from the table”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the surgical frame comprising a pelvic support as taught by Lim with the pivotable support capable of being used on the pelvis as taught by Copeland because both are directed towards the same field of endeavor of surgical frames with pelvic supports with the difference being in adjustability of the pelvic support. It has been held that adjustability, where needed, is not a patentable advance (MPEP 2144.04 V.D). Doing so would involve applying a known technique (pivotable 2-arm support as taught by Copeland) to a known device (pelvic support with 2 arms as taught by Lim) with predictable results. Additionally, the substitution of one known element with another to obtain a predictable result, in this case holding a portion of a patient in an adjustable manner, has been held to be an exemplary rationale in support of a conclusion of obviousness (MPEP 2143 B). A person having ordinary skill in the art would have been motivated to do so because it allows the surgeon “to move the pads across the table to where they are required and then to reverse them and park them clear of the table” (Copeland [0016]). 
Re Claim 2, the combination of Lim and Copeland teaches:
	The positioning frame of claim 1 (detailed with respect to claim 1). 
Copeland further teaches:
wherein the head portion of the adjustable pelvic support includes a plate portion supporting the pad portion, and the plate portion pivotally attached relative to the second end portion of the second arm portion (at least Fig. 3 element 38 and [0029] “Pad Plate 38” and “the plate can be rotated”.).
Re Claim 3, the combination of Lim and Copeland teaches:
The positioning frame of claim 1 (detailed with respect to claim 1). 
Copeland further teaches:
wherein, when in the first tilt position, the pad portion of the head portion is positioned away from the patient, and, when in the second tilt position, the pad portion of the head portion is positioned toward the patient (at least Fig. 7 and [0035] “tilt in two directions at right angles while still allowing rotation toward and away from the table”. In other words, the tilt left/right is the first tilt position away from the patient, and the middle vertical position is the second tilt position towards the patient.).
Re Claim 4, the combination of Lim and Copeland teaches:
The positioning frame of claim 3 (detailed with respect to claim 3). 
Copeland further teaches:
wherein one of the tilt positioner and the first end portion of the first arm portion includes a post portion (at least Fig. 7 element 82 and [0035] “Steel ball 82”.), and the other of the tilt positioner and the first end portion of the first arm portion includes an aperture for receiving the post portion, a connection between the tilt positioner and the first end portion of the first arm portion afforded by receipt of the post portion in the aperture (at least Fig. 7 and [0035] “Clamping nut 88 tightens the clamp around ball 82. In this way a limited range of universal motion is possible”.).
Re Claim 5, the combination of Lim and Copeland teaches:
The positioning frame of claim 1 (detailed with respect to claim 1). 
Lim teaches:
arm portion forms a clevis and the first 59arm portion of the second arm portion is a tang, the clevis and the tang forming the attachment between (at least Fig. 1G and [0086] “The clevis 186 is attached to an extension arm 190 depending downwardly from the plate 148. The clevis 186 can be integrally formed with the extension portion 184, and the extension arm 190 can be integrally formed with plate 148. The extension arm 190 is received within the clevis 186”. It is noted that a person having ordinary skill in the art understands that the attachment of the arm 190 and arm 184 is a clevis and tang.).
Lim does not explicitly teach:
wherein one of the second end portion of the first arm portion and the first end portion of the second arm portion forms a clevis and the other of the second end portion of the first arm portion and the first arm portion of the second arm portion is a tang, the clevis and the tang forming the attachment between the first arm portion and the second arm portion.
However, Copeland teaches:
wherein one of the second end portion of the first arm portion and the first end portion of the second arm portion forms a clevis and the other of the second end portion of the first arm portion and the first arm portion of the second arm portion is a tang, the clevis and the tang forming the attachment between the first arm portion and the second arm portion (at least Fig. 6 and [0031] “In FIG. 6 the exploded view allows the locking means to be seen. As all three locking means are identical, only one will be described” and [0033] “Flats 76 on sleeve 64 allow the screw to tighten, forcing the toothed rings to lock together, fixing the angular dispositions of the arms”.).
In other words, Lim teaches that a support arm comprising a first arm portion and a second arm portion is known to one of ordinary skill in the art to be constructed via a clevis and tang. Lim does not explicitly teach the pivoting adjustable pelvic support. However, Copeland teaches the claimed pivoting adjustable pelvic support, but it is not constructed via a clevis and tang.

Re Claim 6, the combination of Lim and Copeland teaches:
The positioning frame of claim 5 (detailed with respect to claim 5). 
Copeland further teaches:
wherein one of the bracket portion and the second end portion of the second arm portion forms a clevis and the other of the bracket portion and the second arm portion forms a tang, the clevis and the tang forming the attachment between the head portion and the second arm portion (at least Fig. 5 and [0029] “The rear face of pad plate 38 carries spigot 44, best seen in FIG. 5. Spigot 44 has a coarse exterior thread 46 and internal splines 48. Mounting ring 50 has a finger 52 with mating splines 54. Clamp nut 56 has a coarse interior thread 58 for clamping plate 38 to mounting ring 50 by reacting against shoulder 60”.).
Re Claim 7, the combination of Lim and Copeland teaches:
The positioning frame of claim 1 (detailed with respect to claim 1). 
Lim does not explicitly teach:
further comprising a stop mechanism attached relative to the elongated portion of the main beam, the stop mechanism being configured to limit movement of the first arm portion relative to the elongated portion of the main beam.
However, Copeland teaches:
further comprising a stop mechanism attached relative to the elongated portion of the main beam, the stop mechanism being configured to limit movement of the first arm portion relative to the elongated portion of the main beam (at least Fig. 6 element 62 and [0032] “Hand screw 62 engages threaded sleeve 64 to clamp together rings 30, 34, thereby causing toothed rings 66 and 68 to inter-engage”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the surgical frame comprising a pelvic support as taught by Lim with the stop mechanism as taught by Copeland because both are directed towards the same field of endeavor of surgical frames with pelvic supports with the difference being in adjustability of the pelvic support. It has been held that adjustability, where needed, is not a patentable advance (MPEP 2144.04 V.D). Doing so would involve applying a known technique (stop mechanism as taught by Copeland) to a known device (pelvic support as taught by Lim) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it allows the surgeon “Hand screw 62 engages threaded sleeve 64 to clamp together” (Copeland [0032]). 
Re Claim 8, Lim teaches:
A positioning frame for supporting a patient during surgery including an adjustable pelvic support (at least [Abstract]), the positioning frame comprising: 
a first vertical support portion and a second vertical support portion (at least Fig. 6 and [0110] “vertical support post 612” on either side.); 
a main beam having a first end, a second end, and a length extending between the first and second end, the main beam including a first portion at the first end supported relative to the first vertical support portion, a second portion at the second end supported relative the second vertical support portion, and an elongated portion extending between the first portion and the second portion of the main beam (at least Fig. 6 and [0115] “The forward portion 640 includes a first portion 650, a second portion 652, a third portion 654, and a fourth portion 656. The first portion 650 extends transversely to the axis of rotation of the offset main beam 600, and the second and fourth portions 652 and 656 are aligned with the axis of rotation of the offset main beam 600. The rear portion 642 includes a first portion 660, a second portion 662, and third portion 664”.), and 
an adjustable pelvic support (at least Fig. 1D and [0094] “the lateral hip support mechanism 252”.) including a first arm portion (at least Fig. 1D and [0096] “a base portion 322”.), a second arm portion (at least Fig. 3A and [0096] “an extension portion 324”.), and a head portion (at least Fig. 1D and [0096] “a hip-contacting portion 326”.), the first arm portion including a first end portion and a second end portion, the second arm portion including a first end portion and a second end portion (at least Fig. 1D and Fig. 3A. It is obvious that the rectangular arm portions 322 and 324 have first and second, and first and second, end portions, respectively, because they are coupled with each other, the surgical frame, and the head portion), the head portion including a pad portion for contacting a portion of the pelvic area of the patient (at least [0108] “Reusable soft pads can be used on the load-bearing areas of the various support components”.). 
Lim does not explicitly teach:
a tilt positioner, the tilt positioner being attached to the elongated portion of the main beam,
the first end portion of the first arm portion being pivotally attached to the tilt positioner, the first end portion of the second arm portion being pivotally attached to the second end portion of the first arm portion, the head portion being attached relative to the second end portion of the second arm portion, and the tilt positioner being configured to tilt the first arm portion between a first tilt position away from the patient and a second tilt position toward the patient, and 
the first arm portion being pivotally moveable relative to the elongated portion of the main beam, and the second arm portion being pivotally moveable relative to the first arm portion to facilitate positioning and repositioning of the pad portion of head portion to contact the portion of the pelvic area; 
wherein the first arm portion includes a first mid-longitudinal axis and the second arm portion includes a second mid-longitudinal axis, the first mid- longitudinal axis moving in a first plane during pivotal movement of the first arm portion, the second mid-longitudinal axis moving in a second plane during pivotal movement of the second arm portion, the first plane and the second plane being substantially parallel to one another, and the first plane and the second plane being moveable relative to main beam via movement between the first tilt position and the second tilt position.
However, Copeland teaches:
a tilt positioner, the tilt positioner being attached to the elongated portion of the main beam (it is noted that “tilt positioner” is interpreted according to [0144] of Applicant’s Specification, which is identified as element 560 in Figs. 38-40.),
the first end portion of the first arm portion being pivotally attached to the tilt positioner, the first end portion of the second arm portion being pivotally attached to the second end portion of the first arm portion (at least Fig. 3 element 32 and [0028] “Upper arm 32 has a ring 34 at its lower end and a ring 36 at its upper end”.), the head portion being attached relative to the second end portion of the second arm portion (at least Fig. 3 element 38 and [0029] “Pad Plate 38” and “the plate can be rotated”.), and the tilt positioner being configured to tilt the first arm portion between a first tilt position away from the patient and a second tilt position toward the patient (at least Fig. 7), and 
the first arm portion being pivotally moveable relative to the elongated portion of the main beam, and the second arm portion being pivotally moveable relative to the first arm portion to facilitate positioning and repositioning of the pad portion of head portion to contact the portion of the pelvic area (at least Figs. 1-2 and [0016] “As the aim of the apparatus is to move the pads across the table to where they are required and then to reverse them and park them clear of the table, persons skilled in the art will appreciate there are other geometries which will achieve the same purpose and we regard these as equivalents. For example, the pad may be supported by multiple criss-cross expanding links which keep the path of the pad parallel to the table top and allow it to rise and fall”.); 
wherein the first arm portion includes a first mid-longitudinal axis and the second arm portion includes a second mid-longitudinal axis, the first mid- longitudinal axis moving in a first plane during pivotal movement of the first arm portion, the second mid-longitudinal axis moving in a second plane during pivotal movement of the second arm portion, the first plane and the second plane being substantially parallel to one another, and the first plane and the second plane being moveable relative to main beam via movement between the first tilt position and the second tilt position (at least Figs. 1 and 7 and [0035] “the device to tilt in two directions at right angles while still allowing rotation toward and away from the table. Steel ball 82 is mounted on ring 28. Lower arm 26 is modified by substitution of a bifurcated clamp 84. The clamp embraces ball 82. The bifurcation has an exterior thread 86. Clamping nut 88 tightens the clamp around ball 82. In this way a limited range of universal motion is possible. This range may be improved by substitution of a second ball clamp at ring 34”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the surgical frame comprising a pelvic support as taught by Lim with the pivotable support capable of being used on the pelvis as taught by Copeland because both are directed towards the same field of endeavor of surgical frames with pelvic supports with the difference being in adjustability of the pelvic support. It has been held that adjustability, where needed, is not a patentable advance (MPEP 2144.04 V.D). Doing so would involve applying a known technique (pivotable 2-arm support as taught by Copeland) to a known device (pelvic 
Re Claim 9, the combination of Lim and Copeland teaches:
The positioning frame of claim 8 (detailed with respect to claim 8). 
Copeland further teaches:
wherein the first plane has a first orientation when the first arm portion is in the first tilt position and a second orientation when the second arm portion is in the second tilt position, the first plane in first orientation and second plane in the first orientation being transverse to one another (at least Figs. 1 and 7, which through the ball joints are capable of transverse orientation).
Re Claim 10, the combination of Lim and Copeland teaches:
The positioning frame of claim 8 (detailed with respect to claim 8). 
Copeland further teaches:
wherein the head portion of the adjustable pelvic support includes a plate portion supporting the pad portion, and the plate portion pivotally attached relative to the second end portion of the second arm portion (at least Fig. 3 element 38 and [0029] “Pad Plate 38” and “the plate can be rotated”.).
Re Claim 11, the combination of Lim and Copeland teaches:
The positioning frame of claim 8 (detailed with respect to claim 8). 
Copeland further teaches:
wherein, when in the first tilt position, the pad portion of the head portion is positioned away from the patient, and, when in the second tilt position, the pad portion of the head portion is positioned toward the patient (at least Fig. 7 and [0035] “tilt in two directions at right angles while still allowing rotation toward and away from the table”. In other words, the tilt left/right is the first tilt position away from the patient, and the middle vertical position is the second tilt position towards the patient.).
Re Claim 12, the combination of Lim and Copeland teaches:
The positioning frame of claim 11 (detailed with respect to claim 11). 
Copeland further teaches:
wherein one of the tilt positioner and the first end portion of the first arm portion includes a post portion (at least Fig. 7 element 82 and [0035] “Steel ball 82”.), and the other of the tilt positioner and the first end portion of the first arm portion includes an aperture for receiving the post portion, a connection between the tilt positioner and the first end portion of the first arm portion afforded by receipt of the post portion in the aperture (at least Fig. 7 and [0035] “Clamping nut 88 tightens the clamp around ball 82. In this way a limited range of universal motion is possible”.).
Re Claim 13, the combination of Lim and Copeland teaches:
The positioning frame of claim 8 (detailed with respect to claim 8). 
Lim teaches:
arm portion forms a clevis and the first 59arm portion of the second arm portion is a tang, the clevis and the tang forming the attachment between (at least Fig. 1G and [0086] “The clevis 186 is attached to an extension arm 190 depending downwardly from the plate 148. The clevis 186 can be integrally formed with the extension portion 184, and the extension arm 190 can be integrally formed with plate 148. The extension arm 190 is received within the clevis 186”. It is noted that a person having ordinary skill in the art understands that the attachment of the arm 190 and arm 184 is a clevis and tang.).
Lim does not explicitly teach:
wherein one of the second end portion of the first arm portion and the first end portion of the second arm portion forms a clevis and the other of the second end portion of the first arm portion and the first arm portion of the second arm portion is a tang, the clevis and the tang forming the attachment between the first arm portion and the second arm portion.
However, Copeland teaches:
wherein one of the second end portion of the first arm portion and the first end portion of the second arm portion forms a clevis and the other of the second end portion of the first arm portion and the first arm portion of the second arm portion is a tang, the clevis and the tang forming the attachment between the first arm portion and the second arm portion (at least Fig. 6 and [0031] “In FIG. 6 the exploded view allows the locking means to be seen. As all three locking means are identical, only one will be described” and [0033] “Flats 76 on sleeve 64 allow the screw to tighten, forcing the toothed rings to lock together, fixing the angular dispositions of the arms”.).
In other words, Lim teaches that a support arm comprising a first arm portion and a second arm portion is known to one of ordinary skill in the art to be constructed via a clevis and tang. Lim does not explicitly teach the pivoting adjustable pelvic support. However, Copeland teaches the claimed pivoting adjustable pelvic support, but it is not constructed via a clevis and tang.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the surgical frame comprising a pelvic support as taught by Lim with the support arms constructed via clevis and tang with the adjustable pivoting pelvis support arm as taught by Copeland because both are directed towards the same field of endeavor of surgical frames with pelvic supports. It has been held that adjustability, where needed, is not a patentable advance (MPEP 2144.04 V.D). Doing so would involve applying a known technique (pivotable 2-arm support constructed via clevis and tang as taught by Lim) to a known device (pivotable pelvic support with 2 arm portions as taught by Copeland) with predictable results. A person having 
Re Claim 14, the combination of Lim and Copeland teaches:
The positioning frame of claim 13 (detailed with respect to claim 13). 
Copeland further teaches:
wherein one of a bracket portion attached relative to the head portion and the second arm portion forms a clevis and the other of the bracket portion attached relative to the head portion and the second arm portion forms a tang, the clevis and the tang forming the attachment between the head portion and the second arm portion (at least Fig. 5 and [0029] “The rear face of pad plate 38 carries spigot 44, best seen in FIG. 5. Spigot 44 has a coarse exterior thread 46 and internal splines 48. Mounting ring 50 has a finger 52 with mating splines 54. Clamp nut 56 has a coarse interior thread 58 for clamping plate 38 to mounting ring 50 by reacting against shoulder 60”.).
Re Claim 15, Lim teaches:
A positioning frame for supporting a patient during surgery including an adjustable pelvic support (at least [Abstract]), the positioning frame comprising: 
a first vertical support portion and a second vertical support portion (at least Fig. 6 and [0110] “vertical support post 612” on either side.); 
a main beam having a first end, a second end, and a length extending between the first and second end, the main beam including a first portion at the first end supported relative to the first vertical support portion, a second portion at the second end supported relative the second vertical support portion, and an elongated portion extending between the first portion and the second portion of the main beam (at least Fig. 6 and [0115] “The forward portion 640 includes a first portion 650, a second portion 652, a third portion 654, and a fourth portion 656. The first portion 650 extends transversely to , and 
an adjustable pelvic support (at least Fig. 1D and [0094] “the lateral hip support mechanism 252”.) including a first arm portion (at least Fig. 1D and [0096] “a base portion 322”.), a second arm portion (at least Fig. 3A and [0096] “an extension portion 324”.), and a head portion (at least Fig. 1D and [0096] “a hip-contacting portion 326”.), the head portion including a pad portion for contacting a portion of the pelvic area of the patient, and the head portion being attached relative to the second arm portion (at least [0108] “Reusable soft pads can be used on the load-bearing areas of the various support components”.).
Lim does not explicitly teach:
a tilt positioner,
the first arm portion being pivotally attached relative to the elongated portion of the main beam, the second arm portion being pivotally attached relative the first arm portion, and the tilt positioner being configured to tilt the first arm portion between a first tilt position away from the patient and a second tilt position toward the patient; 
wherein the first arm portion includes a first mid-longitudinal axis and the second arm portion includes a second mid-longitudinal axis, the first mid- longitudinal axis moving in a first plane during pivotal movement of the first arm portion, the second mid-longitudinal axis moving in a second plane during pivotal movement of the second arm portion, the first plane and the second plane being substantially parallel to one another, the first plane and the second plane being moveable relative to main beam via movement between the first tilt position and the second tilt position, 
the first plane having a first orientation when the first arm portion is in the first tilt position and a second orientation when the second arm portion is in the second tilt position, the first plane in the first orientation and second plane in the first orientation being transverse to one another.
However, Copeland teaches:
a tilt positioner (it is noted that “tilt positioner” is interpreted according to [0144] of Applicant’s Specification, which is identified as element 560 in Figs. 38-40.),
the first arm portion being pivotally attached relative to the elongated portion of the main beam, the second arm portion being pivotally attached relative the first arm portion (at least Fig. 3 element 32 and [0028] “Upper arm 32 has a ring 34 at its lower end and a ring 36 at its upper end”.), and the tilt positioner being configured to tilt the first arm portion between a first tilt position away from the patient and a second tilt position toward the patient (at least Fig. 7); 
wherein the first arm portion includes a first mid-longitudinal axis and the second arm portion includes a second mid-longitudinal axis, the first mid- longitudinal axis moving in a first plane during pivotal movement of the first arm portion, the second mid-longitudinal axis moving in a second plane during pivotal movement of the second arm portion, the first plane and the second plane being substantially parallel to one another, the first plane and the second plane being moveable relative to main beam via movement between the first tilt position and the second tilt position (at least Figs. 1 and 7 and [0035] “the device to tilt in two directions at right angles while still allowing rotation toward and away from the table. Steel ball 82 is mounted on ring 28. Lower arm 26 is modified by substitution of a bifurcated clamp 84. The clamp embraces ball 82. The bifurcation has an exterior thread 86. Clamping nut 88 tightens the clamp around ball 82. In this way a limited range of universal motion is possible. This range may be improved by substitution of a second ball clamp at ring 34”.), 
the first plane having a first orientation when the first arm portion is in the first tilt position and a second orientation when the second arm portion is in the second tilt position, the first plane in the first orientation and second plane in the first orientation being transverse to one another (at least Figs. 1 and 7, which through the ball joints are capable of transverse orientation).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the surgical frame comprising a pelvic support as taught by Lim with the pivotable support capable of being used on the pelvis as taught by Copeland because both are directed towards the same field of endeavor of surgical frames with pelvic supports with the difference being in adjustability of the pelvic support. It has been held that adjustability, where needed, is not a patentable advance (MPEP 2144.04 V.D). Doing so would involve applying a known technique (pivotable 2-arm support as taught by Copeland) to a known device (pelvic support with 2 arms as taught by Lim) with predictable results. Additionally, the substitution of one known element with another to obtain a predictable result, in this case holding a portion of a patient in an adjustable manner, has been held to be an exemplary rationale in support of a conclusion of obviousness (MPEP 2143 B). A person having ordinary skill in the art would have been motivated to do so because it allows the surgeon “to move the pads across the table to where they are required and then to reverse them and park them clear of the table” (Copeland [0016]). 
Re Claim 16, the combination of Lim and Copeland teaches:
The positioning frame of claim 15 (detailed with respect to claim 15). 
Copeland further teaches:
wherein the head portion of the adjustable pelvic support includes a plate portion supporting the pad portion, and the plate portion pivotally attached relative to the second arm portion (at least Fig. 3 element 38 and [0029] “Pad Plate 38” and “the plate can be rotated”.).
Re Claim 17, the combination of Lim and Copeland teaches:
The positioning frame of claim 15 (detailed with respect to claim 15). 
Copeland further teaches:
wherein, when in the first tilt position, the pad portion of the head portion is positioned away from the patient, and, when in the second tilt position, the pad portion of the head portion is positioned toward the patient (at least Fig. 7 and [0035] “tilt in two directions at right angles while still allowing rotation toward and away from the table”. In other words, the tilt left/right is the first tilt position away from the patient, and the middle vertical position is the second tilt position towards the patient.).
Re Claim 18, the combination of Lim and Copeland teaches:
The positioning frame of claim 17 (detailed with respect to claim 17). 
Copeland further teaches:
wherein one of the tilt positioner and the first arm portion includes a post portion (at least Fig. 7 element 82 and [0035] “Steel ball 82”.), and the other of the tilt positioner and the first arm portion includes an aperture for receiving the post portion, a connection between the tilt positioner and the first arm portion afforded by receipt of the post portion in the aperture (at least Fig. 7 and [0035] “Clamping nut 88 tightens the clamp around ball 82. In this way a limited range of universal motion is possible”.).
Re Claim 19, the combination of Lim and Copeland teaches:
The positioning frame of claim 15 (detailed with respect to claim 15). 
Lim teaches:
arm portion forms a clevis and the first 59arm portion of the second arm portion is a tang, the clevis and the tang forming the attachment between (at least Fig. 1G and [0086] “The clevis 186 is attached to an extension arm 190 depending downwardly from the plate 148. The clevis 186 can be integrally formed with the extension portion 184, and the extension arm 190 can be integrally formed with plate 148. The extension arm 190 is received within the clevis 186”. It is noted that a person having ordinary skill in the art understands that the attachment of the arm 190 and arm 184 is a clevis and tang.).
Lim does not explicitly teach:
wherein one of the first arm portion and the second arm portion forms a clevis and the other of the first arm portion and the second arm portion is a tang, the clevis and the tang forming the attachment between the first arm portion and the second arm portion.
However, Copeland teaches:
wherein one of the first arm portion and the second arm portion forms a clevis and the other of the first arm portion and the second arm portion is a tang, the clevis and the tang forming the attachment between the first arm portion and the second arm portion (at least Fig. 6 and [0031] “In FIG. 6 the exploded view allows the locking means to be seen. As all three locking means are identical, only one will be described” and [0033] “Flats 76 on sleeve 64 allow the screw to tighten, forcing the toothed rings to lock together, fixing the angular dispositions of the arms”.).
In other words, Lim teaches that a support arm comprising a first arm portion and a second arm portion is known to one of ordinary skill in the art to be constructed via a clevis and tang. Lim does not explicitly teach the pivoting adjustable pelvic support. However, Copeland teaches the claimed pivoting adjustable pelvic support, but it is not constructed via a clevis and tang.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the surgical frame comprising a pelvic support as taught by Lim with the support arms constructed via clevis and tang with the adjustable pivoting pelvis support arm as taught by Copeland because both are directed towards the same field of endeavor of surgical frames with pelvic supports. It has been held that adjustability, where needed, is not a patentable advance (MPEP 2144.04 V.D). Doing so would involve applying a known technique (pivotable 2-arm support constructed via clevis and tang as taught by Lim) to a known device (pivotable pelvic support with 2 arm portions as taught by Copeland) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it allows the surgeon “to move the 
Re Claim 20, the combination of Lim and Copeland teaches:
The positioning frame of claim 19 (detailed with respect to claim 19). 
Copeland further teaches:
wherein one of a bracket portion attached relative to the head portion and the second arm portion forms a clevis and the other of the bracket portion attached relative to the head portion and the second arm portion forms a tang, the clevis and the tang forming the attachment between the head portion and the second arm portion (at least Fig. 5 and [0029] “The rear face of pad plate 38 carries spigot 44, best seen in FIG. 5. Spigot 44 has a coarse exterior thread 46 and internal splines 48. Mounting ring 50 has a finger 52 with mating splines 54. Clamp nut 56 has a coarse interior thread 58 for clamping plate 38 to mounting ring 50 by reacting against shoulder 60”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GEORGE SUN/              Examiner, Art Unit 3673           

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673